IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  March 26, 2008
                                 No. 07-30082
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk
STEVEN M. HUNTER

                                             Petitioner-Appellant

v.

UNITED STATES PAROLE COMMISSION

                                             Respondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:06-CV-1745


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
      Steven M. Hunter, federal prisoner # 03704-017, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition alleging that: (1) the United States
Parole Commission’s (USPC) application of the amended parole rules and
guidelines was unconstitutional, in violation of the Ex Post Facto Clause, and an
abuse of discretion; (2) the USPC treated him differently than similar District
of Columbia prisoners in violation of the Equal Protection Clause; (3) the USPC
impermissibly considered a recorded telephone conversation between him and


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30082

his mother; (4) the USPC erred in failing to grant his petition for a special
reconsideration hearing; and (5) the USPC abused its discretion when it failed
to accept the hearing examiner’s recommendation.
      This court must examine the basis of its jurisdiction, sua sponte, if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely
filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles
v. Russell, 127 S. Ct. 2360, 2366 (2007). Under FED. R. APP. P. 4(a)(4), the filing
of a timely FED. R. CIV. P. 59(e) motion renders a notice of appeal ineffective
until an order is entered disposing of the motion. FED. R. APP. P. 4(a)(4)(B)(i);
Burt v. Ware, 14 F.3d 256, 260 (5th Cir. 1994). A motion challenging the
correctness of the district court’s judgment is treated as a Rule 59(e) motion for
purposes of Rule 4(a)(4), regardless of the label applied to the motion, if it is
made within the 10-day limit for Rule 59(e) motions. See Mangieri v. Clifton, 29
F.3d 1012, 1015 n.5 (5th Cir. 1994); Harcon Barge Co. v. D & G Boat Rentals,
Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc).
      Within 10 days of the entry of the district court’s judgment, Hunter filed
objections to the magistrate judge’s report and recommendation.             Because
Hunter’s objections challenged the correctness of the district court’s judgment,
they are properly construed as a Rule 59(e) motion. See United States v.
Gallardo, 915 F.2d 149, 150 n.2 (5th Cir. 1990). Accordingly, this case is
remanded for the limited purpose of allowing the district court to rule on the
Rule 59(e) motion as expeditiously as possible, consistent with a just and fair
disposition thereof. See Burt v. Ware, 14 F.3d at 260-61. We hold the appeal in
abeyance until the notice becomes effective, and we retain jurisdiction over the
appeal except for the purposes of the limited remand. We also instruct the clerk
of this court to process the appeal immediately upon the return of the case from
the district court.
      LIMITED REMAND; APPEAL HELD IN ABEYANCE.



                                         2